I N      T H E             C O U R T O F A P P E A L S
                                                                                    A T      K N O X V I L L E
                                                                                                                                                          FILED
                                                                                                                                                       September 30, 1998

                                                                                                                                                          Cecil Crowson, Jr.
                                                                                                                                                          Appellate C ourt Clerk
M A R G I E         E .     S P A R K S ,                                                     )                     K N O X         C I R C U I T
                                                                                              )                     C . A .         N O . 0 3 A 0 1 - 9 8 0 3 - C V - 0 0 0 9 2
                                                                                              )
                      P l a i n t i f f - A p p e l l a n t                                   )
                                                                                              )
                                                                                              )
v s .                                                                                         )
                                                                                              )                     H O N . D A L E              C .      W O R K M A N
                                                                                              )                     J U D G E
                                                                                              )
                                                                                              )
K N O X V I L L E           U T I L I T I E S                B O A R D ,                      )
                                                                                              )
                          D e f e n d a n t - A p p e l l e e                                 )                     A F F I R M E D            A N D      R E M A N D E D




B A R B A R A         W .     C L A R K ,             M o o r e         &       C l a r k ,                P . C . ,              K n o x v i l l e ,         f o r       A p p e l l a n t .



T .     K E N A N         S M I T H ,         H o d g e s ,            D o u g h t y              &         C a r s o n ,             K n o x v i l l e ,             f o r     A p p e l l e e .




                                                                                O         P   I       N         I       O     N

                                                                                                                                                              M c M u r r a y ,         J .


            T h i s         c a s e         a r o s e        f r o m          a n         a c c i d e n t                   w h e r e i n t h e p l a i n t i f f ,                   M a r g i e

E .     S p a r k s ,         f e l l         w h e n         s h e         s t e p p e d                 o n       a        w a t e r        m e t e r     c o v e r         l o c a t e d   o n

t h e     p r o p e r t y             o f         K e l s e y         a n d          C y n t h i a                  F i n c h         a n d      a l l e g e d l y            c o n t r o l l e d
                                                                                                                                                                                                    1
a n d     m a i n t a i n e d               b y      t h e      d e f e n d a n t ,                       K n o x v i l l e              U t i l i t i e s            B o a r d      ( K U B ) .

            1
       The plaintiff's complaint against the defendants Finch was dismissed by
the trial court, which ruling was not appealed by the plaintiff.
A f t e r       a      b e n c h            t r i a l ,            t h e          c o u r t      f o u n d            t h a t          t h e      p l a i n t i f f               h a d        f a i l e d

t o       p r o v e          K U B         g u i l t y              o f       a n y          n e g l i g e n c e               a n d           d i s m i s s e d               h e r       a c t i o n .

T h i s      a p p e a l             r e s u l t e d .                     W e       a f f i r m            t h e      j u d g m e n t                 o f     t h e       t r i a l           c o u r t .



             T h e          i s s u e          b e f o r e                u s ,       a s      f r a m e d            b y        t h e         p l a i n t i f f ,                i s      w h e t h e r

s h e       " p r o v e d             b y          a         p r e p o n d e r a n c e                  o f          t h e        e v i d e n c e               t h a t          t h e         g r a s s ,

r o o t s           a n d        d i r t               a c c u m u l a t e d                   a r o u n d             a n d           w i t h i n             t h e           m e t e r             w e l l ,

c a u s i n g           t h e         l i d            t o         b e c o m e              l o o s e n [ e d ] ,                t h e r e b y                r e s u l t i n g                i n           h e r

f a l l i n g          i n t o             t h e        w e l l . "                O u r       r e v i e w            i s        d e      n o v o ,            a c c o m p a n i e d                   b y       a

p r e s u m p t i o n                o f       c o r r e c t n e s s                   o f      t h e         t r i a l          c o u r t ' s               f i n d i n g s             o f         f a c t ,

u n l e s s t h e e v i d e n c e p r e p o n d e r a t e s o t h e r w i s e .                                                                 R u l e 1 3 ( d ) , T e n n e s s e e

R u l e s       o f         A p p e l l a t e                 P r o c e d u r e .



             T h e          p l a i n t i f f                 t e s t i f i e d               t h a t        s h e       w a s         m o w i n g            t h e      l a w n         a n d         w h e n

s h e      s t e p p e d             o n       t h e             m e t e r         c o v e r ,          i t         f l i p p e d              a n d         s h e      f e l l          i n t o         t h e

m e t e r       w e l l .              W h e n           a s k e d           w h e t h e r          a n y t h i n g               w a s         w r o n g            w i t h      t h e        c o v e r ,

p l a i n t i f f             r e s p o n d e d                   a s      f o l l o w s :


             A :              I c a n ' t                t e     l l y o u w h a t i s w r o n g w i t h t h e l i d o t h e r t h a n i t
                              f l i p p e d               a n     d I f e l l i n i t .    I a m n o t a n e x p e r t t o t e l l y o u
                              w h a t i s                    w   r o n g w i t h t h e l i d .      I c a n t e l l y o u t h e l i d
                              d i d n ' t f                i t     .

              Q :             I s t h e r e a n y t h i n g w r o n g w i t h t h e w e l l i t s e l f ?                                                                                  C a n y o u
                              t e l l m e a n y t h i n g w r o n g , a n y d e f e c t , a n y c r a c k ,                                                                              a n y - -

              A :             S i r , I a m n o t a n e x p e r t w i t h t h a t l i d o r t h e m e t e r o r t h e
                              w e l l i t s e l f .   I d i d n ' t e v e n k n o w i t w a s c a l l e d a w e l l
                              u n t i l y o u s a i d s o .

              Q :             B u t y o u d o n ' t h a v e a n y t e s t i m o n y t h a t y o u                                                                          c a n o f f e r t o
                              t h i s J u d g e t o d a y t h a t t h e r e w a s a c r a c k , a                                                                           d e f e c t , o r a
                              b r e a k a t a l l i n t h a t l i d o r t h e w e l l ?


                                                                                                        2
                A :               N     o , I c a n ' t s a y i t w a                                            s a c r a c k o r a n y t h i n g .   I d i d n ' t
                                  e     x a m i n e t h e w e l l , w h a t                                     e v e r y o u c a l l i t .  A l l I a m s a y i n g
                                  i     s t h a t i t f l i p p e d a n                                        d I w e n t i n i t a n d i t d i d n ' t f i t
                                  w     h e n w e t r i e d t o p u t i                                           t b a c k .



                 T h e           p l a i n t i f f ' s                       l e g a l          t h e o r y               i n      t h i s          p r e m i s e s                    l i a b i l i t y              c a s e

i s       t h a t               K U B             w a s       n e g l i g e n t                 i n       a l l o w i n g                     w e e d s ,              g r a s s          a n d           r o o t s          t o

g r o w          a n d            a c c u m u l a t e                    u n d e r            t h e        m e t e r              c o v e r ,                 t h e r e b y             c a u s i n g              i t       t o

d i s l o d g e                  a n d             b e c o m e          u n s t a b l e                a n d        d a n g e r o u s                   t o      t h o s e             w h o       m i g h t          s t e p

o n     i t .               I n         o r d e r             t o       e s t a b l i s h                n e g l i g e n c e ,                      a         p l a i n t i f f                  m u s t        p r o v e :

( 1 )       a          d u t y               o f          c a r e       o w e d         b y           d e f e n d a n t                 t o       p l a i n t i f f ;                          ( 2 )        c o n d u c t

f a l l i n g                   b e l o w             t h e          a p p l i c a b l e                 s t a n d a r d                  o f           c a r e          t h a t          a m o u n t s              t o       a

b r e a c h             o f           t h a t              d u t y ;            ( 3 )          a n       i n j u r y              o r          l o s s ;               ( 4 )           c a u s e          i n      f a c t ;

a n d       ( 5 )               p r o x i m a t e ,                    o r     l e g a l ,               c a u s e .              M c C l u n g                 v .      D e l t a              S q u a r e              L t d .

P a r t n e r s h i p ,                              9 3 7          S . W . 2 d         8 9 1 ,           8 9 4           ( T e n n .            1 9 9 6 ) ,              M c C a l l              v .      W i l d e r ,

9 1 3      S . W . 2 d                      1 5 0 ,          1 5 3       ( T e n n . 1 9 9 5 ) .



                 I n        a         p r e m i s e s                 l i a b i l i t y                c a s e            s u c h         a s       t h i s             o n e ,          t h e         p l a i n t i f f

m u s t          p r o v e ,                      a m o n g          o t h e r          t h i n g s ,               t h a t             h e       o r          s h e       w a s          i n j u r e d              b y       a

d a n g e r o u s                     o r          d e f e c t i v e             c o n d i t i o n                  o n         t h e         d e f e n d a n t ' s                    p r o p e r t y .                   C f .

H a r d e s t y                   v .             S e r v i c e              M e r c h a n d i s e                   C o . ,             I n c . ,              9 5 3          S . W . 2 d               6 7 8 ,           6 8 2

( T e n n . A p p .                          1 9 9 7 )               ( " I n       o r d e r                  t o         p r e v a i l                  a g a i n s t                  t h e            o w n e r           o r

o p e r a t o r                   o f         a       p r e m i s e s             f o r          n e g l i g e n c e                     i n       a l l o w i n g                 a       d a n g e r o u s                 o r

d e f e c t i v e                     c o n d i t i o n                  t o      e x i s t             o n         t h e         p r e m i s e s ,                    t h e       p l a i n t i f f                 m u s t

e s t a b l i s h                     ( 1 )          t h a t         t h e      d e f e n d a n t                   c r e a t e d               t h e          c o n d i t i o n                 o r      ( 2 )      t h a t

t h e       d e f e n d a n t                         h a d          a c t u a l         o r          c o n s t r u c t i v e                      n o t i c e             o f           t h e         c o n d i t i o n

p r i o r             t o         p l a i n t i f f ' s                      i n j u r y . " )

                                                                                                                3
             T h e          a c c i d e n t                 o c c u r r e d                o n           O c t o b e r               2 1 ,       1 9 9 5 .                T h e             p l a i n t i f f

p r e s e n t e d                 t h e        t e s t i m o n y                     o f          R a n d a l l                S k e e n ,               K U B ' s              c o n s t r u c t i o n

f o r e m a n ,             w h o          r e s p o n d e d                 t o       t h e             s e r v i c e               c a l l        r e g a r d i n g                       t h e          m e t e r

a f t e r      t h e          a c c i d e n t .                  S k e e n            s t a t e d            t h a t           h e      e x a m i n e d                t h e         m e t e r             c o v e r

a n d       w e l l         s h o r t l y              a f t e r             t h e         a c c i d e n t               a n d              f o u n d       e v e r y t h i n g                       " o k a y "

w i t h       n o       n o t i c e a b l e                   d e f e c t s                i n       e i t h e r .                    H e       t e s t i f i e d                    t h a t         h e       d i d

r e m o v e          s o m e          g r a s s             a n d       r o o t s                u n d e r n e a t h                  t h e       c o v e r ,             b u t             t h a t          t h e y

d i d       n o t        i n          a n y           w a y           i m p e d e                t h e        c o v e r               f r o m           s i t t i n g                 f i r m l y              a n d

s e c u r e l y             o n       t h e       w e l l .                  S k e e n             t e s t i f i e d                  t h a t        K U B         w a s             r e s p o n s i b l e

f o r     t h e        m a i n t e n a n c e                    o f      m e t e r               w e l l s .



             T h e          p l a i n t i f f                 a l s o          p r e s e n t e d                t h e          t e s t i m o n y                 o f       J a m e s                S h e e t s ,

a n     i n v e s t i g a t o r                w i t h           A p p a l a c h i a n                     C l a i m s           S e r v i c e .                  S h e e t s               c o n d u c t e d

a n     i n v e s t i g a t i o n                     o f      t h e         a c c i d e n t                 f o r       K U B          o n      O c t o b e r             2 3 ,            1 9 9 5 ,          t w o

d a y s       a f t e r            t h e       a c c i d e n t .                       S h e e t s             t e s t i f i e d                  t h a t          h e          e x a m i n e d                t h e

m e t e r       w e l l           a n d       c o v e r ,              a n d         t o o k         e i g h t           p h o t o g r a p h s                    o f      t h e            a r e a .            H e

s t a t e d         t h a t         n o t h i n g              h a d         b e e n         d o n e          t o      t h e          m e t e r          p r i o r          t o         h i s         t a k i n g

t h e       p h o t o g r a p h s .                          T h e s e             p h o t o g r a p h s                     a r e           i n c l u d e d              i n          t h e          r e c o r d

b e f o r e         u s .             S h e e t s             t e s t i f i e d                   t h a t       s o m e          g r a s s          h a d         g r o w n             u p         b e t w e e n

t h e       c o v e r             a n d       t h e          w e l l ,             b u t          t h a t            t h e           g r a s s          d i d          n o t          i n       a n y          w a y

a f f e c t           t h e         s t a b i l i t y                  o f         t h e          c o v e r            a n d           h o w       i t          s a t          o n          t h e          w e l l .

S h e e t s           s t a t e d             t h a t           t h e          c o v e r             s a t           " s q u a r e l y                  a n d           f i r m l y "                o n       t h e

w e l l .




                                                                                                         4
             T h e        p l a i n t i f f                        a l s o                 p r e s e n t e d                 t h e     t e s t i m o n y                     o f      S a m u e l              T h o m a s ,

J r . ,      t h e        o w n e r              o f         a      l a w n                c a r e             a n d       l a n d s c a p i n g                   b u s i n e s s .                    T h e       c o u r t

q u a l i f i e d              T h o m a s                   a s         a n          e x p e r t                 i n       t h e      f i e l d             o f         l a w n        c a r e .                T h o m a s

e x a m i n e d            t h e               a c c i d e n t                        s i t e              i n          O c t o b e r              o f       1 9 9 7 ,               s o m e           t w o        y e a r s

a f t e r         t h e        a c c i d e n t .                          H e              t e s t i f i e d                 t h a t         h e         " j u s t           o b s e r v e d              t h e        t y p e

o f       g r a s s            t h a t            w a s              t h e r e                    s u r r o u n d i n g                      o r          a r o u n d               t h e         m e t e r            b a s e

i t s e l f "         a n d             t h a t         i t         w a s              m a i n l y               J o h n s o n          g r a s s .                     T h o m a s           t e s t i f i e d               a s

f o l l o w s         r e g a r d i n g                          t h e          c h a r a c t e r i s t i c s                           o f          J o h n s o n                 g r a s s :


            A :            A    n   d      i t         h a s         a     m a t t y                   —         i t      t e n d s t o m                  a t ,          l i k e      c l     u m     p s , a        n d     i   t
                           w    i   l    l m o          v e ,          i t w i l l                    m        o v e         — t h e r e i               s a            p o s s i     b i     l i     t y t h        a t      i   t
                           c    o   u    l d —             I       d o n ' t k n                    o w           i f       I s h o u l d                s a y           t h i s       —      i t        c a n      r a i     s   e
                           t    h   i    s —              i t         g e t s u n                   d e        r t       h i n g s a n d                     i t         p u s h e      s       i t        u p .          T   h   e
                           m    a   t    t i n e         s s        o f i t i s                       v        e r y        s t r o n g a n               d v e          r y t o       u g     h ,        s o i      t h      a   s
                           a        t    e n d e         n c y          t o m o v e                        t    h i n      g s o u t o f                    i t s           w a y .

            Q :            S o           i t       c a n            g r o w                 u p        a n d            p u s h      t h e         l i d          u p ?

            A :            I t           c a n         g r o w                 u p          a n d          p u s h          t h e      l i d             u p ,         y e s .

            Q :            A r e           t h e s e               v i r g i n                    r o o t s ,             t h i s      J o h n s o n                   g r a s s ,           i s i t v i r g i n ?
                                                                                                                                                                                                                                      2
            A :            O h ,           n o .                 N o .                T h e y              h a v e         b e e n      t h e r e                f o r        q u i t e           s o m e          t i m e .

            Q :            W h e n y o u s a y q u i t e s o m e t i m e , b a s e d o n y o u r e x p e r t i s e ,
                           h o w l o n g , i n y o u r o p i n i o n , w i l l t h i s c o n d i t i o n e x i s t w i t h
                           t h e r o o t s a n d —

            A :            I w o u l d s a y a t                                            l e a s t             a p p r o x i m a t e l y                       t w o        y e a r s ,              1 8      m o n t h s
                           t o t w o y e a r s .


             T h o m a s                 t e s t i f i e d                           o n          c r o s s - e x a m i n a t i o n                              a s        f o l l o w s               r e g a r d i n g

h i s      o b s e r v a t i o n                       o f         t h e              a c c i d e n t                    s c e n e :


             Q :               N o w , i n r e g a r d t o t h e l i d i t s e l f ,                                                                             y o u       d i d      n o t           l i f t
                               i t u p o n e i t h e r o c c a s i o n ?


      2
        In this testimony, Thomas is referring to the roots apparent in one of the
photographs taken by Sheets two days after the accident.

                                                                                                   5
             A :            N o ,      s i r ,           I         d i d          n o t .

             Q :            Y o u d i d                n o t e x a m i n e t h e                                   l i d         a n d        y o u            d i d          n o t
                            e x a m i n e             t h e w e l l i t s e l f ?

             A :            N o ,      I       d i d           n o t .

             Q :            Y o u c a n ' t i d e n t i f y a n y t y p e o f d e f e c t
                            w h a t s o e v e r i n t h e w e l l o r t h e l i d ?

             A :            N o ,      I d i d                n o t         d o        a n y     p h y s i c a l                   a p p r o a c h e s                  a t          a l l       o n
                            t h e       l i d .


             W e       a r e           o f           t h e             o p i n i o n                 t h a t               T h o m a s ' s                   t e s t i m o n y                   i s       n o t

s u f f i c i e n t            t o         s h e d           a n y         l i g h t           o n          t h e          p r o b a b l e               c a u s e             o r       c a u s e - i n -

f a c t       o f     t h i s          a c c i d e n t .                          H i s        i n v e s t i g a t i o n ,                         t w o             y e a r s           a f t e r         t h e

a c c i d e n t ,           b e a r s          v e r y             l i t t l e              r e l e v a n c e                o n         t h e         q u e s t i o n                 o f       w h e t h e r

t h e     m e t e r         c o v e r          a n d           w e l l            w e r e       i n          a      d e f e c t i v e                  o r       d a n g e r o u s                 c o n d i -

t i o n       a t      t h e         t i m e           o f          t h e           a c c i d e n t .                       R e g a r d i n g                  t h e           e x i s t e n c e             o f

g r a s s       g r o w i n g              b e t w e e n              t h e         c o v e r           a n d            w e l l ,          T h o m a s               d i d          n o t       t e s t i f y

t h a t      t h e      g r a s s            w a s           i n       a n y        w a y        c a u s a l l y                 r e l a t e d                t o       t h e          s t a b i l i t y ,

o r     l a c k       t h e r e o f ,            o f           t h e        m e t e r           c o v e r .



             K U B     d i d         n o t      p r e s e n t                  a n y        e v i d e n c e                t o      t h e         t r i a l            c o u r t .               K U B     d i d

a t t e m p t         t o      i m p e a c h                 t h e          c r e d i b i l i t y                    o f         t h e       p l a i n t i f f ,                       a n d       a r g u e d

t h a t       t h e         p l a i n t i f f ' s                     i n j u r y              d i d             n o t       c o m e             f r o m             s t e p p i n g              o n      t h e

m e t e r       c o v e r ,          b u t       f r o m             s o m e           o t h e r            c a u s e .              I t         i s         t h u s          a p p a r e n t            f r o m

t h e       r e c o r d        t h a t          c r e d i b i l i t y                        w a s          a n          i m p o r t a n t               f a c t o r             i n           d e c i d i n g

t h i s        c a s e .               A l t h o u g h                      t h e           t r i a l              c o u r t             d i d           n o t           m a k e               s p e c i f i c

f i n d i n g s        r e g a r d i n g                c r e d i b i l i t y ,                       i t         c l e a r l y            p l a c e d               m o r e         w e i g h t         u p o n

t h e     t e s t i m o n y            t h a t          t h e           l i d          w a s      n o t            a f f e c t e d               b y         t h e      g r a s s              a n d     t h a t



                                                                                     6
i t      s a t        s e c u r e l y               o n           t h e           w e l l ,       t h a n           t h e       p l a i n t i f f ' s                  t e s t i m o n y .

" W h e r e         t h e        i s s u e          f o r             d e c i s i o n           d e p e n d s          u p o n       t h e       d e t e r m i n a t i o n                   o f

c r e d i b i l i t y              o f       w i t n e s s e s ,                    t h e       t r i a l          c o u r t        i s      t h e          b e s t          j u d g e       o f

c r e d i b i l i t y ,                  a n d        i t s               f i n d i n g s            w i l l           b e        g i v e n           g r e a t              w e i g h t . "

G o t w a l d         v .      G o t w a l d ,              7 6 8         S . W . 2 d          6 8 9 ,      6 9 7      ( T e n n .          A p p .         1 9 8 8 ) .           " O n      a n

i s s u e         w h i c h       h i n g e s             o n         w i t n e s s           c r e d i b i l i t y ,             [ t h e      t r i a l             c o u r t ]         w i l l

n o t       b e       r e v e r s e d               u n l e s s ,                 o t h e r        t h a n          t h e        o r a l       t e s t i m o n y                o f        t h e

w i t n e s s e s ,              t h e r e           i s              f o u n d         i n       t h e        r e c o r d            c l e a r ,             c o n c r e t e              a n d

c o n v i n c i n g             e v i d e n c e                 t o       t h e      c o n t r a r y . "              T e n n e s s e e          V a l l e y               K a o l i n       v .

P e r r y ,         5 2 6       S . W . 2 d          4 8 8 ,            4 9 0        ( T e n n .         A p p .       1 9 7 4 ) .



             G i v e n            o u r          d e f e r e n c e                      t o        t h e           t r i a l          c o u r t ' s                  c r e d i b i l i t y

d e t e r m i n a t i o n s                 a n d          t h e          l a c k        o f      e v i d e n c e            r e g a r d i n g              t h e          i s s u e s       o f

p r o b a b l e             c a u s e       a n d         w h e t h e r              t h e       m e t e r         w a s      d e f e c t i v e              o r       d a n g e r o u s ,

w e     f e e l      t h e       e v i d e n c e                d o e s         n o t       p r e p o n d e r a t e             a g a i n s t         t h e          j u d g m e n t         o f

t h e     t r i a l          c o u r t .            T h e         c o u r t ' s             d e c i s i o n          i s     a f f i r m e d          i n          i t s     e n t i r e t y

a n d       t h e       c a s e           r e m a n d e d .                         C o s t s       o n        a p p e a l           a r e       a s s e s s e d                t o        t h e

a p p e l l a n t .



                                                                                                                            _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                                                                            D o n T . M c M u r r a y , J u d g e

C O N C U R :




_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H o u s t o n M . G o d d a r d , P r e s i d i n g J u d g e




                                                                                    7
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H e r s c h e l P . F r a n k s , J u d g e




                                                     8
                                                       I N     T H E         C O U R T O F A P P E A L S
                                                                       A T      K N O X V I L L E




M A R G I E      E .      S P A R K S ,                                             )            K N O X       C I R C U I T
                                                                                    )            C . A .       N O . 0 3 A 0 1 - 9 8 0 3 - C V - 0 0 0 9 2
                                                                                    )
                    P l a i n t i f f - A p p e l l a n t                           )
                                                                                    )
                                                                                    )
v s .                                                                               )
                                                                                    )            H O N . D A L E            C .      W O R K M A N
                                                                                    )            J U D G E
                                                                                    )
                                                                                    )
K N O X V I L L E         U T I L I T I E S           B O A R D ,                   )
                                                                                    )
                        D e f e n d a n t - A p p e l l e e                         )            A F F I R M E D          A N D      R E M A N D E D



                                                                             J U D G M E N T


            T h i s        a p p e a l       c a m e         o n       t o         b e      h e a r d         u p o n      t h e      r e c o r d      f r o m     t h e

C i r c u i t          C o u r t      o f         K n o x     C o u n t y ,               b r i e f s         a n d      a r g u m e n t       o f       c o u n s e l .

U p o n       c o n s i d e r a t i o n              t h e r e o f ,              t h i s       C o u r t        i s      o f       t h e    o p i n i o n       t h a t

t h e r e      w a s      n o      r e v e r s i b l e         e r r o r            i n      t h e      t r i a l       c o u r t .

            T h e      c o u r t ' s        d e c i s i o n         i s       a f f i r m e d           i n    i t s      e n t i r e t y      a n d     t h e   c a s e

r e m a n d e d .           C o s t s       o n       a p p e a l         a r e          a s s e s s e d       t o      t h e      a p p e l l a n t .



                                                                                             P E R      C U R I A M